Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 14, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 596                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  145052(104)                                                                                        Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices



  MILLER-DAVIS COMPANY,
           Plaintiff-Appellant,
                                                                     SC: 145052
  v                                                                  COA: 284037
                                                                     Kalamazoo CC: 05-000199-CK
  AHRENS CONSTRUCTION, INC.,
           Defendant-Appellee,

  and

  MERCHANTS BONDING COMPANY,
             Defendant.
  __________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 14, 2014
                                                                                Clerk